Daniels, J.
The defendant was a corporation existing under the laws of this state, and the action was brought by the plaintiff for goods sold and delivered to the company, upon which the amount claimed to be due was the sum of $2,556.56. This amount was stated in the affidavit of one of the plaintiffs to be due to them over and above all counter-claims known to him, or to the plaintiffs. The ground upon which the attachment was issued was that the defendant had assigned, disposed of, and secreted property, or was about todo so, with intent to defraud its creditors; and the affidavit of one of the plaintiffs’ attorneys was chiefly relied upon as proof of this intended disposition of the defendant’s property. It was not stated or shown in the affidavit that any of the defendant’s property had been directly disposed of in this manner,.but it was affirmed that judgments.had been recovered against the defendant, under which this disposition of its property was intended to be made. What was charged was, in substance, that the defendant was about to transfer or assign its property in contemplation of its existing insolvency# in violation of section 4, tit. 4, c. 18, pt. 1, Rev. St. The manner in which that was to be done was by the recovery of these judgments, and the levy which had been made under executions issued upon them on all the property of the defendant. But as to all the judgments, not reeoverd by the wife of Mark Mayer, who was the president of the corporation, no facts whatever were disclosed, or sustained by the affidavits, proving that they had proceeded from any act of this, or any other officer, of the corporation. All that appeared as to those judgments was that they had been recovered on the same day, and executions had been issued and levied on the property of the defendant; and, as to them, this was not sufficient to prove that the defendant was about to transfer or assign any of its property in contemplation of its existing insolvency. Varnum v. Hart, 119 N. Y. 101, 23 N. E. Rep. 188.
But, as to the judgment recovered in favor of Dessa Mayer on the same day as the others were recovered, the facts were more favorable to the right of the plaintiffs to an attachment. But they still failed to prove that the president of the corporation, who was the husband of this plaintiff, had officially interfered in any manner to induce the commencement of the action, or secure the recovery of the judgment in favor of his wife. That her judgment was recov*361■ered at the instance of her husband was alleged in the affidavit to have been the fact, according to the belief of the person who made it; but that was ■cleaí'.y no proof that this, or either one of the other officers of the corporation, had directly interfered to induce the commencement of the suit, or the recovery of this judgment, for mere belief is no evidence. The attorney did also -swear that it appeared from statements of Schlesinger and Mayer at the creditors’ meeting that Mark Mayer, the president of the corporation, had personally procured the commencement of the suit on behalf of his wife; but this part of the affidavit is entitled to no weight or effect, on account of the omission of the statements from which the inference is attempted to be drawn. They should have been set forth, if anything more had taken place than what is afterwards stated in the affidavit, to afford the court an opportunity of determining whether this conclusion was maintained by any statements made by either of these persons. It is probable that it was not; for, at the conclusion of the affidavit, it is added that Schlesinger further stated, at the meeting in the hearing of Mark Mayer, as follows: “Question. You are attorney for Mrs. Mayer in the suit against Mark Mayer? Answer. Yes, Sir. Q. Did Mr. Mayer authorize you to commence this suit in the name of his wife? A. He authorized me in the name of Mrs. Mayer.” But this did not prove the fact that Mayer did give this authority, for it is no more than the statement •of the attorney himself, and it does not appear whether Mayer admitted or denied the truth of this statement, or that he acquiesced in its correctness, or by omitting to make any response to it whatever. In these respects the affi•davit is materially defective, for it does not prove the fact to be, and which it was for the plaintiffs to prove, that Mayer did direct this suit to be commenced in the name, or for the benefit, of his wife. Without that direction there was not sufficient to present a case of a violation of the statute restraining the action of corporate officers in assigning and disposing of the property •of the corporation in contemplation of insolvency. The order therefore should be reversed, with $10 costs, and the. disbursements, and the attachment should •be vacated.